Citation Nr: 0908118	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-10 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable evaluation the right 
(major) third finger disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant, as a member of the Puerto Rico Army National 
Guard, had an initial period of active duty for training 
(ACDUTRA) from April 1992 to July 1992.  He subsequently had 
active service from October 2003 to July 2004.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico that granted service connection 
for the residuals of a right third finger injury and assigned 
a noncompensable (zero percent) evaluation for that 
disability.

The appellant has appealed the initial rating that was 
assigned to the right third finger disability when service 
connection was granted.  The appellant is thus asking for a 
higher rating for the right third finger disability effective 
from the date service connection was granted.  Consequently, 
the evidence to be considered includes that for the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therefore, the right third finger rating 
issue on appeal is as listed on the title page.

The Board notes that the appellant submitted additional 
evidence to the Board in June 2006.  This evidence consisted 
of a letter from a coworker of the appellant.  The RO has not 
had the opportunity to review this document and the appellant 
did not submit a waiver pursuant to 38 C.F.R. § 20.1304.  
However, the Board finds that the document was duplicative in 
its description of the appellant's symptoms and limitations 
as some of the evidence already considered by the RO.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  
Therefore, a remand to have the RO initially consider this 
evidence is unnecessary and the case is ready for appellate 
review.




FINDINGS OF FACT

1.  The appellant is right-handed.

2.  Throughout the course of this appeal, the residuals of 
the appellant's in-service right third finger injury have 
been manifested by subjective complaints of pain and 
decreased grip strength and dexterity and objective findings 
of tenderness, swelling and decreased flexion and extension 
of the right third metacarpal, as well as radiographic 
evidence of soft tissue edema and evidence of the inability 
to flex right third finger closer than one centimeters to the 
palmar crease.

3.  Throughout the course of this appeal, there has been no 
physical or radiographic evidence of right third finger 
arthritis or ankylosis or bony involvement proximal to the 
proximal interphalangeal joint.  

4.  Throughout the course of this appeal, the right third 
finger disability has not been equivalent to an amputation at 
the proximal interphalangeal joint or proximal thereto.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, but not 
more, for the right (major) third finger disability have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.41, 4.45, 4.59, 4.68, 
4.71, 4.71(a) and Diagnostic Codes 5003, 5010, 5154, 5229 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant's disability claim arises from his disagreement 
with the initial evaluation that was assigned to the right 
third finger disability following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in April 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, military and VA medical treatment records have 
been associated with the claims file.  The appellant was 
afforded VA medical examinations.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation for the right 
third finger disability, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The appellant submitted a claim for service connection for 
the residuals of an injury of the right third finger in 
November 2004.  After service connection was granted, 
effective in July 2004, a zero percent evaluation was 
assigned for the right third finger disability that was 
residual to the injury that occurred in January 2004.  The 
appellant contends that he is entitled to a higher 
(compensable) initial evaluation for this disability. 

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for two or more minor joint 
groups.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
Multiple involvements of the interphalangeal, metacarpal and 
carpal joints of the upper extremities are considered groups 
of minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the in the reports of the VA 
examinations conducted in January and February of 2005, and 
in the reports of military and VA treatment rendered in 2004.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Review of the medical evidence of record reveals that the 
appellant was treated in service for an injury to his right 
third finger that occurred in January 2004.  Radiographic 
examination of his right hand was accomplished in May 2004, 
and this examination was normal. The appellant underwent a 
National Guard retention examination in November 2004; 
physical examination demonstrated the existence of tenderness 
of the third finger of the right hand, as well as a mild 
decrease in range of motion of that finger.  

The appellant underwent a VA medical examination in January 
2005; he complained of a decreased range of motion in his 
right third finger, as well as pain and increased pain with 
use of his right hand.  On physical examination, there was no 
ankylosis of the right third finger.  The appellant exhibited 
77 degrees of flexion in that finger and zero degrees of 
extension.  He was able to touch the tip of his thumb to that 
finger without any gap.  The appellant lacked one centimeter 
to touch the tip of the right third finger to the traverse 
crease of the palm.  The appellant said that he had right 
hand pain on use, especially with twisting.  Radiographic 
examination revealed soft tissue edema in the base of the 
right third digit; no fractures were identified.  The 
examiner indicated that the appellant did not have additional 
limitation related to pain, fatigue, weakness or lack of 
endurance following repetitive use.  The examiner rendered a 
diagnosis of right third finger contusion.

The appellant underwent another VA medical examination in 
February 2005; he continued to complain of pain and decreased 
range of motion of his right third finger.  He reported that 
he had not been receiving treating for this disability.  The 
examiner stated that the appellant was right-handed.  On 
physical examination, the third metacarpal joint on the right 
was tender to pressure on the joint.  Swelling was present.  
Range of motion was decreased for both flexion and extension.  
The examiner said the appellant had an incomplete grip.  
There was no evidence of any bone lesions.  The examiner 
rendered a diagnosis of right third finger metacarpal joint 
strain and contusion with mild swelling of the joint and 
decreased range of motion.

The appellant contends that his right third metacarpal 
disability at issue in this case is more severely disabling 
than reflected by the zero percent evaluation currently in 
effect.  He maintains that he is entitled to an increased 
(compensable) evaluation.

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  
38 C.F.R. § 4.69.  The report of the February 2005 VA medical 
examination states that the appellant is right-handed.  Thus, 
the rating for the right hand is to be made on the basis of 
the right upper extremity being the major extremity.

Under Diagnostic Code 5010-5003, arthritis due to trauma and 
substantiated by x-ray findings showing the involvement of 
two or more major joints or two or more minor joint groups is 
evaluated as 10 percent disabling.  With x-ray evidence of 
the involvement of two or more major joints or two or more 
minor joint groups, the arthritis is to be evaluated as 20 
percent disabling.  There is no medical evidence of record to 
support a diagnosis of arthritis of the right third finger 
and therefore the Diagnostic Codes relating to arthritis are 
not for application in this case.  

The rating schedule contains a number of provisions relating 
to the fingers.  In classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits the following rules will be observed: (1) Ankylosis of 
both the metacarpophalangeal and proximal interphalangeal 
joints, with either joint in extension or in full flexion, 
will be rated as amputation.  (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, will be rated as amputation.  The ratings for 
Diagnostic Codes 5216 through 5219 apply to unfavorable 
ankylosis or limited motion preventing flexion of tips to 
within 2 inches (5.1 cms.) of median transverse fold of the 
palm.  Extremely unfavorable ankylosis will be rated as 
amputation under Diagnostic Codes 5152 through 5156.  
38 C.F.R. § 4.71a.  In this case, no ankylosis of any kind of 
the appellant's right third finger has been demonstrated in 
the evidence of record and, therefore, Diagnostic Codes 5216 
through 5219 are not for application.  

Under Diagnostic Code 5154, amputation of the long (third) 
finger without metacarpal resection, at the proximal 
interphalangeal joint or proximate thereto, warrants a 10 
percent rating.  Amputation of the long finger with 
metacarpal resection (more than one-half of the bone lost) 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5154.  The appellant's right long/third finger 
disability cannot be considered equivalent to an amputation 
since he still has the finger and he still has function in 
all parts of the finger, even if he does have some pain on 
use and some loss of flexion and extension.  Therefore, this 
Diagnostic Code is not for application.

The appellant's right third metacarpal disability is 
currently rated under Diagnostic Code 5229; limitation of 
motion of the index or long finger is evaluated under that 
Diagnostic Code.  A noncompensable rating is warranted for 
the major or minor hand with a gap of less than one inch (2.5 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
and; extension is limited by no more than 30 degrees.  A 10 
percent rating is warranted for the major or minor hand with 
a gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5229.  The clinical evidence of record indicates that the 
appellant is able to flex within one centimeter and this 
finding is commensurate with a noncompensable evaluation.  

As previously noted, Diagnostic Codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The appellant has consistently complained of 
increased pain in his right middle finger when squeezing or 
gripping objects and physical examination has revealed an 
incomplete grip, loss of extension and flexion, joint 
tenderness and soft tissue edema.  After reviewing the 
history of the appellant's right middle finger injury, as 
well as the current symptoms as reported by him and the 
findings made on VA examination, the Board concludes that a 
10 percent disability evaluation is most appropriate based on 
functional loss due to pain on use or due to flare-ups.  
DeLuca, supra.  

Therefore, the clinical evidence of record supports the 
assignment of a 10 percent evaluation for the disability of 
the right (major) third finger.  However, after carefully 
reviewing the evidence of record, it is found that 
entitlement to an initial evaluation in excess of 10 percent 
has not been established.  The evidence of record simply does 
not demonstrate that the service-connected right third 
metacarpal disability has resulted in any ankylosis of the 
right third finger or that the disability involves an 
inability to use the right third finger equivalent to 
amputation.  As a consequence, an initial evaluation in 
excess of 10 percent cannot be awarded.

Notwithstanding the above discussion, a rating in excess of 
the 10 percent schedular evaluation assigned above for the 
appellant's service-connected right third finger disability 
may be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected right third finger disability addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, a 
higher rating is available for the appellant's right third 
finger disability, but the required manifestations have not 
been shown in this case.  The Board further finds that no 
evidence has been presented suggesting an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization or extensive treatment for his 
right third finger disability since his discharge from active 
duty in 2004, and he has not demonstrated marked interference 
with employment due to the right third finger disability by 
itself.  

There is no objective evidence of any symptoms due to the 
service-connected right third finger disability at issue that 
are not contemplated by the pertinent rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of an extraschedular 
rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

Because this is an appeal from the initial rating for the 
right third finger disability, the Board has considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show varying levels of disability that would 
warrant changes in the rating assigned since July 2004.  
Because the record does not show varying levels of 
disability, there is no evidentiary support for the 
assignment of a staged rating for the right third finger 
disability at any time.  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).


ORDER

Entitlement to an initial 10 percent disability rating for 
the right (major) third finger disability is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


